Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 1 of 19
                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
  __________________________________________
   B.W., a deceased minor, through representatives )
   LATOYA CARNEY, and BYRON WILSON, SR., )
                                                   )
                       Plaintiffs,                 )
         v.                                        )
                                                   )
   CITY OF NEW ORLEANS, SHAUN                      )
   FERGUSON, ALEX MIKKELSEN, JONATHAN )
   BROOM, JEFFREY HARRINGTON, ALEX                 )
   FLORIAN, WILLIAM HERY, COLBY                    )
   STEWART, ABC Insurance Companies, DOE           )
   DISTRICT COMMANDER, and DOES 1-10,              )
                                                   )
                     Defendants.                   )


                                            COMPLAINT
     1. This case is about a group of New Orleans Police Department (“NOPD”) officers who

  repeatedly engaged in unauthorized police chases.

     2. Those officers covered up their actions by turning off their in-car and body-worn

  cameras.

     3. NOPD failed to discipline any of the officers until two children and one adult died.

     4. One of those children was sixteen-year-old B.W.

     5. According to NOPD Chief Shaun Ferguson: “Three lives were lost as a result of a

  violation of policy, poor decision that was made and not just that poor decision that was made

  that night.”

     6. NOPD has admitted B.W.’s death was the result of its officers’ decisions.

     7. Now the parents of a dead child seek accountability for those decisions.

                                       I.    INTRODUCTION

         8.      On the evening of March 20, 2019, six New Orleans Police Department (NOPD)

  officers initiated a vehicle chase, ultimately causing the deaths of 16-year-old B.W., 14-year-old

  C.C., and 54-year-old Schwann Hebert, as the chased vehicle crashed into a beauty salon, which

  erupted into flames.

         9.      The officers’ decision to chase B.W. and C.C. was especially egregious

  considering a federal judge’s had issued an order banning vehicle pursuits like that one.

         10.     During the pursuit, New Orleans Police Department Officers Alex Mikkelsen,

  Jonathan Broom, Alex Florian, and Jeffrey Harrington neared 80-miles-per-hour on Toledano

  Street – more than double the 35-mile-per-hour speed limit.

         11.     Officers William Hery and Colby Stewart exceeded 50-miles-per-hour during the


                                                   1
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 2 of 19
  pursuit.

         12.     The officers knew what they were doing was wrong, so they disabled their in-car

  cameras (ICC) and the only officer who activated his body-worn camera (BWC), Officer Broom,

  switched it off almost immediately, in an apparent admission by all involved officers that they

  knew the pursuit was in violation of NOPD policy.

         13.     As a result of their decision to engage in a vehicle pursuit, Officers Mikkelsen,

  Broom, Herrington, and Florian were fired, and Officers Stewart and Hery were suspended.

         14.     Plaintiffs Latoya Carney and Byron Wilson, Sr. are the surviving parents of

  victim B.W., and now bring this action asserting a deprivation of their civil rights under 42 U.S.

  Code § 1983 and various state law claims.

                                 II.   JURISDICTION AND VENUE

         15.     Plaintiffs’ claims arise under the Constitution and the law of the United States.

  This Court has original jurisdiction over Plaintiffs’ claims of federal rights violations pursuant to

  28 U.S.C. §§ 1331, 1343(a)(3), including excessive force and failure to intervene. This Court has

  supplemental jurisdiction over Plaintiffs’ Louisiana state law claims in accordance with 28

  U.S.C. § 1367, including intentional and negligent state torts as well as wrongful death claims.

         16.     The venue is proper in the Eastern District of Louisiana under 28 U.S.C. §

  1391(b)(2). A substantial part of the events giving rise to the claim occurred in Orleans Parish,

  Louisiana, situated in the Eastern District of Louisiana.

                                            III.    PARTIES

                                                   Plaintiffs

         17.     Plaintiff Latoya Carney is the mother of decedent B.W. and is of suitable age

  and capacity to file this suit. At all relevant times during this suit, she was a resident of Orleans

  Parish in the Eastern District of Louisiana. She is a proper plaintiff for survival and wrongful

  death actions, as the deceased did not have a spouse or children.

         18.     Plaintiff Byron Wilson, Sr. is the father of decedent B.W. and is of suitable age

  and capacity to file this suit. At all relevant times during this suit, he was a resident of Orleans

  Parish in the Eastern District of Louisiana. He is a proper plaintiff for survival and wrongful

  death actions, as the deceased did not have a spouse or children.

                                               Defendants

         19.     Defendant Shaun Ferguson is an adult resident of the Eastern District of

  Louisiana and the Superintendent of the New Orleans Police Department. Defendant Ferguson is

  responsible for the supervision, administration, policies, practices, procedures, and customs of

                                                     2
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 3 of 19
  the NOPD. He is responsible for the hiring, training, discipline, and control of the NOPD staff,

  supervisors, and deputies. He is sued in his individual and official capacities.

         20.     Defendant Stephen Nguyen was a sergeant of the NOPD who was the in charge

  of the relevant task force at the time of the vehicle chase that resulted in the deaths of B.W. and

  two other individuals. He is sued in his individual and official capacities.

         21.     Defendant Alex Mikkelsen was an officer of the NOPD who engaged in the

  vehicle chase that resulted in the deaths of B.W. and two other individuals. He is sued in his

  individual and official capacities.

         22.     Defendant Jonathan Broom was an officer of the NOPD who engaged in the

  vehicle chase that resulted in the deaths of B.W. and two other individuals. He is sued in his

  individual and official capacities.

         23.     Defendant Jeffrey Harrington was an officer of the NOPD who engaged in the

  vehicle chase that resulted in the deaths of B.W. and two other individuals. He is sued in his

  individual and official capacities.

         24.     Defendant Alex Florian was an officer of the NOPD who engaged in the vehicle

  chase that resulted in the deaths of B.W. and two other individuals. He is sued in his individual

  and official capacities.

         25.     Defendant William Hery is an officer of the NOPD who engaged in the vehicle

  chase that resulted in the deaths of B.W. and two other individuals. He is sued in his individual

  and official capacities.

         26.     Defendant Colby Stewart is an officer of the NOPD who engaged in the vehicle

  chase that resulted in the deaths of B.W. and two other individuals. He is sued in his individual

  and official capacities.

         27.     Mikkelsen, Broom, Harrington, Florian, Hery, and Stewart are collectively

  defined as the “Officer-Defendants.”

         28.     Defendant City of New Orleans is a political subdivision of the State of

  Louisiana, located within the Eastern District of Louisiana. It operates the New Orleans Police

  Department, a law enforcement agency operating in the Eastern District of Louisiana which

  employed and controlled the Officer-Defendants in this case and was responsible for the hiring,

  training, and discipline of the officers. The City of New Orleans, through the NOPD, also

  created, instituted, and oversaw enforcing the policies and procedures at issue in this case.

         29.     Defendants ABC Insurance Companies are not-yet-identified insurance

  companies that hold policies that cover any or all of the co-Defendants for their actions alleged

                                                    3
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 4 of 19
  herein.

            30.    Defendant Doe District Commander was the NOPD District Commander

  overseeing the Officer-Defendants at the time of the pursuit and crash.

            31.    Defendants Does 1-10 are persons presently unknown to Plaintiffs after diligent

  search and inquiry.

            32.    Defendants Ferguson, Nguyen, Doe District Commander, and Does 1-10

  collectively are “Supervisor-Defendants.”

                                     IV.      STATEMENT OF FACTS

        A. Brief background of the inherent danger of police vehicle pursuits and their impact on
                                              New Orleans.

            33.    Vehicle chases are widely considered to be one of the most dangerous activities in

  which police can engage.1

            34.    The National Highway Traffic Safety Administration (NHTSA) found that

  “[p]olice vehicle pursuits resulted in more than 6,000 fatal crashes” and more than 7,000 deaths

  from 1996 to 2015.2 Nearly a third of those victims were bystanders or occupants of vehicles not

  involved in the pursuit.3

            35.    Studies show that those numbers, though concerningly high in their own right,

  underestimate the true number of pursuit-related deaths. That is because the NHTSA relies on

  local police reports which often leave out whether a fatality resulted from a police chase.4

            36.    The Greater New Orleans area is no stranger to fatal police pursuits, both by the

  NOPD and other law enforcement agencies. According to a 2017 article in the Times-Picayune,

  43 percent of Louisiana State Police chases in New Orleans involved a vehicle crash.5

            37.    Of the 20 arrests made by Louisiana State Police in New Orleans following a

  chase, “[o]nly one of the fleeing suspects was booked with a violent offense other than

  aggravated flight.”6 The Jefferson Parish Sheriff’s Office has also pursued vehicles within the

  geographic limits of the NOPD’s jurisdiction, one such chase has already resulted in a fatality in

  2020.7


  1
    Thomas Frank, Fatalities from police chases climbing, could be higher than records indicate, MCCLATCHY DC,
  Feb. 21, 2019, 12:00 AM, https://www.mcclatchydc.com/news/investigations/article226512455.html.
  2
    Brian A. Reaves, Ph.S., Special Report: Police Vehicle Pursuits, 2012-2013, U.S. Depart. of Justice, Bureau of
  Justice Statistics, May 2017, at 6, https://www.bjs.gov/content/pub/pdf/pvp1213.pdf.
  3
    Id.
  4
    Thomas Frank, Fatalities from police chases climbing, could be higher than records indicate, MCCLATCHY DC,
  Feb. 21, 2019, 12:00 AM, https://www.mcclatchydc.com/news/investigations/article226512455.html.
  5
    Emily Lane, When should troopers chase suspects? 20 of 47 local State Police chases ended in crashes, TIMES-
  PICAYUNE, Oct. 31, 2017.
  6
    Id.
  7
    Michelle Hunter and Ramon Antonio Vargas, 18-year-old dead, 2 teens hospitalized after crash during JPSO
  chase in Orleans Parish, Jan. 6, 2020, https://www.nola.com/news/crime_police/article_e7ab8cd0-30de-11ea-8601-
  0f7a93f04926.html.

                                                         4
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 5 of 19
          38.      The NOPD’s own history of vehicle chases and resulting crashes was implicated

  in the City’s 2012 Consent Decree with the U.S. Department of Justice, which included the

  following passage prohibiting vehicle pursuits except in exceptional, specified circumstances:




                                                                                                   8


          39.      This Consent Decree was an enforceable judgment by a federal judge.

          40.      In 2015, the NOPD instituted a new policy regarding vehicle pursuits, which was

  developed for the purpose of “protect[ing] the safety of involved officers, the public, fleeing

  violators, and property.”9

          41.      Per the new policy, officers were only allowed to engage in vehicle pursuits when

  they “have a reasonable suspicion that a fleeing suspect has committed or has attempted to

  commit a crime of violence as defined by this Chapter and the escape of the subject would pose

  an imminent danger of death or serious bodily injury to the officer or to another person”

  (emphasis in original).10

          42.      The policy specifies that property offenses and other non-violent infractions do

  not justify a pursuit.

          43.      The policy requires that officers must obtain supervisory approval before

  engaging in a pursuit.11

          44.      That policy is Chapter 41.5 of the NOPD Operations Manual.

          45.      Theft of a car is not a crime of violence.12

          46.      On the date of B.W.’s death, no Defendant suspected B.W. or C.C. of having



  8
    NOPD Consent Decree, USA v. City of New Orleans, 12-cv-1924, USCOURTS.GOV
  http://www.laed.uscourts.gov/case-information/mdl-mass-class-action/nopdconsent.
  9
    New Orleans Police Department Operations Manual, Chapter: 41.5, Vehicle Pursuits, effective Dec. 6, 2015, at 1,
  https://nola.gov/getattachment/NOPD/NOPD-Consent-Decree/Chapter-41-5-Vehicle-Pursuits.pdf/, [hereinafter
  NOPD Manual].
  10
     Id.
  11
     Id.
  12
     NOPD’s policy states, “[l]ife is more important than property and protecting and preserving life must be placed
  above all other considerations.” Id. at para. 5.

                                                           5
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 6 of 19
  committed or having attempted to commit a crime of violence.

            47.    Officers Mikkelsen and Broom, in the leading pursuing unit, admitted the suspect

  vehicle was only wanted for a property offense.13

            48.    Officers Harrington and Florian, in the secondary pursuing unit, also admitted the

  suspect vehicle was only wanted for a property offense.14

            49.    These officers all admitted that such a vehicle pursuit was in violation of NOPD

  policy.15

            50.    On the date of B.W.’s death, no Defendant believed that the escape of B.W. or

  C.C. would pose an imminent danger of death or serious bodily injury to an officer or to another

  person.

            51.    Without sufficient training, oversight, or discipline, it was foreseeable that

  officers would not consistently comply with the Consent Decree or NOPD vehicle chase policy.

            52.    Here, the Officer-Defendants did not receive sufficient training, oversight, or

  discipline in order to consistently comply with the Consent Decree or NOPD vehicle chase

  policy.

            53.    As defined by NOPD policy, the interaction between the Officer-Defendants and

  B.W. was a vehicle pursuit.16

            54.    Officer-Defendants admitted that the incident was a pursuit according to NOPD

  policy.17

            55.    A member of NOPD’s internal investigatory unit concluded that the Officer-

  Defendants “were engaging in a pattern and practice of purposeful violations of the pursuit

  policy.”18

            56.    The Officer-Defendants engaged in multiple unauthorized pursuits prior to the

  chase that caused the death of B.W., but were not disciplined until three people died.19

            57.    Had there been better supervision over vehicle pursuits, as mandated by the

  federal Consent Decree as well as NOPD’s own policies, B.W. and C.C.’s deaths could have

  been prevented.




  13
     Dept. of Police Interoffice Correspondence to Shaun Ferguson, Superintendent of Police, from Sergeant David
  Barnes, Public Integrity Bureau (May 31, 2019), at 42-44 [hereinafter PIB Report].
  14
     Id. at 46-48.
  15
     Id. 42-48.
  16
     NOPD Manual, at 1.
  17
     PIB Report, at 42.
  18
     Id. at 40 (emphasis added).
  19
     NOPD fires 4 officers, suspends 2 after fatal beauty salon pursuit crash, WWLTV, July 17, 2019, at 6:30,
  https://www.youtube.com/watch?v=080Do9HjNEg&feature=emb_title.

                                                          6
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 7 of 19
                                               B. The Decedent.

          58.       B.W. was the son of Plaintiffs Latoya Carney and Byron Wilson, Sr.

          59.       B.W. died at the age of 16 as a result of Officer-Defendants’ decision to pursue

  his vehicle.

          60.       B.W. once dreamed of becoming a police officer himself, with a particular

  interest in becoming a detective.

          61.       Ms. Carney describes B.W. as a “sweet, quiet boy,” just a normal kid who

  enjoyed spending time with his three siblings and his girlfriend in Palmetto.

          62.       B.W. graduated from William Fischer Charter School in 2017 where he played

  basketball and was a drummer in the marching band. He was a student at New Orleans Military

  & Maritime Academy (NOMMA) at the time of his death and intended to go to college

  following graduation.

          63.       B.W. spent his summers working through the City’s JOB1 program, which he

  intended to continue in the summer of 2019 had he survived.

                C. The NOPD chase resulted in the deaths of three individuals, including B.W.

          64.       On Wednesday, March 20, 2019, around 8:30 p.m., 16-year-old B.W. and 14-

  year-old C.C. were driving on Toledano Street near South Derbigny Street in the Broadmoor

  neighborhood of New Orleans when Defendants Alex Mikkelsen, Jonathan Broom, Jeffrey

  Harrington, and Alex Florian – all officers of the NOPD driving two marked squad cars – began

  to follow their vehicle.

          65.       Believing the car to be stolen, Defendants Alex Mikkelsen, Jonathan Broom,

  Jeffrey Harrington, and Alex Florian activated their lights and sirens, signaling to B.W. and C.C.

  to pull over.

          66.       When B.W. and C.C. accelerated, Defendants Alex Mikkelsen, Jonathan Broom,

  Jeffrey Harrington, and Alex Florian decided to pursue the vehicle.

          67.       Mikkelson, Broom, Harrington, and Florian’s two vehicles neared 80-miles-per-

  hour on a street marked with a 35-mile-per-hour limit.

          68.       Defendants William Hery and Colby Stewart followed in pursuit in a third marked

  squad car.

          69.       Officers Hery and Stewart drove in excess of 50-miles-per-hour.

          70.       As the pursuit began, Officer-Defendants in all three vehicles disabled their in-car

  cameras.

          71.       In-car cameras are installed in NOPD vehicles, in part, to ensure officer

                                                      7
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 8 of 19
  compliance to appropriate constitutional requirements and NOPD policies.

          72.       Defendants Mikkelsen and Broom reactivated their in-car camera only at the end

  of the pursuit.

          73.       At the time of the incident, NOPD policy required activation of body-worn

  cameras during all vehicle pursuits.20

          74.       None of the Officer-Defendants, except Defendant Broom, activated their body-

  worn cameras at any point during the pursuit.

          75.       Defendant Broom turned his body-worn camera off almost immediately after

  turning it on.

          76.       Officer-Defendants’ police lights were activated throughout the pursuit.

          77.       None of the Defendants had notified dispatch or any supervisor that they had

  located an allegedly stolen vehicle or were engaged in a pursuit, as required by NOPD policy.

          78.       B.W. and C.C., while being pursued by Defendants for approximately one mile,

  lost control of their vehicle and crashed into a beauty salon near the intersection of Washington

  Street and South White Street.

          79.       Within seconds of impact, B.W. and C.C.’s vehicle was engulfed in flames,

  causing the building itself to catch fire.

          80.       It was not until after the crash that Officer-Defendants, except for Broom,

  activated their body-worn cameras.

          81.       As the two-story building burned, officers, firefighters, and civilian onlookers

  helped evacuate eight individuals who were inside at the time of the crash.

          82.       The fire spread too quickly to save 54-year-old Schwann Hebert, who was

  transported to a hospital and later died as a result of injuries sustained on scene. Ms. Hebert was

  a patron of Unity 1 Beauty Supply and Hair Salon getting her hair done at the time of the vehicle

  pursuit.

          83.       The individuals who survived the fire suffered serious injuries as well.

          84.       Officer-Defendants did not suspect the occupants of the pursued vehicle of

  committing a crime of violence.

          85.       Officer-Defendants did not suspect that the occupants of the pursued vehicle were

  an imminent threat to themselves or to others.21



  20
   NOPD Manual, Ch. 41.3.10 § 10.
  21
   NOPD policy clarifies that “[d]angerous driving during a pursuit does not justify a continued pursuit.” NOPD
  Manual, Ch. 41.5 at 4.

                                                          8
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 9 of 19
          86.      Randon Montgomey, a witness to the vehicle chase, discussed Defendants’

  actions with reporters on scene, stating “I didn’t see them fall back … or wave off a pursuit.

  Lives were lost, and a cornerstone of the community was destroyed.”22

          87.      According to Chief Ferguson, “three lives were lost as a result of a violation of

  policy, poor decision that was made and not just that poor decision that was made that night.”23

          88.      B.W.’s life was lost as a result of a violation of NOPD policy.

          89.      B.W.’s life was lost as a result of the decisions of Officer-Defendants.

          90.      The Defendant-Officers’ vehicle pursuit caused the death of B.W.

                                          D. Investigation and response.

          91.      Sergeant David A. Barnes, assigned to the NOPD’s Public Integrity Bureau Force

  Investigation Team, investigated the police chase.

          92.      Sgt. Barnes ultimately found the Defendant-Officers at fault for initiating and

  engaging in the vehicle pursuit in violation of NOPD policies.

          93.      Defendant-Officers violated NOPD policy in pursuing B.W. and C.C.

          94.      As a result of the investigation, four of the Defendants – Officers Mikkelsen,

  Broom, Herrington, and Florian – were terminated from the NOPD.

          95.      Defendants Colby Stewart and William Hery received suspensions of 44 and 54

  days, respectively, though they were later reduced.

          96.      When Defendant Shaun Ferguson announced the terminations and suspensions, he

  “said the 6th District task force officers had also been involved in three unauthorized police

  chases in the weeks leading up to the deadly incident on Washington Avenue”24 though the

  officers were, apparently, not punished for those pursuits or received any additional training

  which could have prevented further pursuits.

          97.      Some or all of the Officer-Defendants had been involved in three unauthorized

  police chases in the weeks leading up to B.W.’s death.

          98.      Sergeant Barnes discovered Officers Mikkelsen, Broom, Florian, Hery, and

  Stewart had been involved in previous unauthorized pursuits prior to the pursuit that resulted in

  B.W.’s death.


  22
     Ramon Antonio Vargas, 3 lives and a Broadmoor business destroyed after fiery New Orleans crash, NEW
  ORLEANS ADVOCATE, Mar. 21, 2019, https://www.nola.com/news/crime_police/article_e78cc1007-5219-ae0a-
  c762b9fd2c8b.html.
  23
     Katherine Mozzone, NOPD: 4 officers fired over chase that sparked deadly, fiery crash at Broadmoor salon,
  FOX8-WVUE, July 17, 2019, https://www.fox8live.com/2019/07/17/source-nopd-officers-fired-over-chase-that-
  sparked-deadly-fiery-salon-crash-march/ (emphasis added).
  24
     Matt Sledge, 4 NOPD officers fired, two others suspended for chase ending in fatal Broadmoor crash, blaze, NEW
  ORLEANS ADVOCATE, July 17, 2019, https://www.nola.com/news/crime_police/article_7c772c10-a8d2-11e9-92e3-
  8fa20af7cab9.html (emphasis added).

                                                          9
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 10 of 19
           99.        Sergeant Barnes also uncovered videos of those pursuits showing that the officers

   had turned off their in-car cameras and either deactivated or failed to activate their body-worn

   cameras.25

           100.       Sergeant Barnes concluded that the Defendant-Officers, with the exceptions of

   Harrington and Stewart, “purposefully ensured the in-car cameras in their vehicles was

   deactivated so as not to capture the events of the incident.”26

           101.       Sergeant Barnes also concluded that all of the Defendant-Officers failed to ensure

   their body-worn cameras were activated during the incident, as required by NOPD policy.

           102.       Finding “purposeful violations of the body worn camera policy, in-car camera

   policy, and the pursuit policy, and those purposeful violations led to the deaths of three

   individuals,” Sergeant Barnes determined the incident was an egregious offense according to

   NOPD Chapter 26.2.1 because of the gravity and the excess of aggravating circumstances.27

           103.       An egregious offense is “an intentional offense that causes injury to a member of

   the public or results in a violation of another person’s civil rights.”28

           104.       Sergeant Barnes also interviewed Sergeant Stephen Nguyen, who was in charge

   of the task force, and noted “Sergeant Nguyen did not possess the qualifications to provide

   strong, close, and effective supervision to a proactive unit.”29

           105.       Sergeant Nguyen explained that “the in-car camera footage was questionable, but

   he didn’t question his officers as to why they turned off the MVU and assumed they were

   disengaging from the vehicle.”30

           106.       According to Sergeant Barnes, Sergeant Nguyen seemed to condone the officers

   turning off their body-worn cameras prior to the end of the incident.31

           107.       Commander Ronnie Stevens was also interviewed and appeared “visibly upset”

   when he observed video footage of a separate possible pursuit violation.

           108.       Commander Stevens explained “that his instructions for Sergeant Nguyen when

   he took over the task force was to provide close and effective supervision by being involved with

   his officers.”32

           109.       Sgt. Nguyen did not provide close and effective supervision over Officer-



   25
      PIB Report, at 29, 34-36. See also NOPD Item Numbers B-36963-19, C-11128-19, and C-17963-19.
   26
      Id. at 39.
   27
      Id. at 40.
   28
      NOPD Manual, Ch. 26.2.1 (emphasis added).
   29
      PIB Report, at 26.
   30
      Id.
   31
      Id.
   32
      Id. at 27.

                                                       10
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 11 of 19
   Defendants.

           110.    Sgt. Nguyen’s failure to provide close and effective supervision over Officer-

   Defendants resulted in the death of B.W.

           111.    Lieutenant Samuel Palumbo, Jr., another officer who arrived on scene, “appeared

   genuinely surprised to learn there were other instances in which the officers had engaged in

   possible pursuits and deactivated their cameras during the incident.”

           112.    He also informed Sergeant Barnes that he instructed Sergeant Nguyen when he

   took over the task force to “make sure he stayed ‘on top’ of his officers because there were

   several newer officers in the task force who needed supervision.”33

           113.    Stella Cziment, the City’s Deputy Independent Police Monitor, suggested that the

   deactivation of cameras constituted “apparent cover-up attempts.”34

           114.    Officers’ ability to manually override dashboard recordings was an issue that was

   identified in the 2010 U.S. Department of Justice investigation that prompted the federal Consent

   Decree that remains in place today.

           115.    Two months before B.W.’s death, the Federal Consent Decree Monitor reported

   in its most recent comprehensive report that NOPD was still not in compliance with the

   “Performance Evaluations” and “Supervision” sections of the Consent Decree.35

           116.    The Monitor specified that the quality of NOPD’s supervisor evaluations are

   particularly concerning.36 The report noted that there was no evidence that supervisors were

   incorporating knowledge gained from their review of officers’ body-worn camera and in-car

   camera recordings.

           117.    Although the NOPD disciplined the Officer-Defendants, the failure of parties in

   supervisory roles to properly train and previously discipline the officers contributed to and

   caused the injuries suffered by B.W.

                                         V.    CAUSES OF ACTION

               One – 42 U.S.C. § 1983, Violations of Fourth and Fourteenth Amendments

                                       All Plaintiffs against All Defendants

           118.    Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.



   33
      Id.
   34
      Matt Sledge, Were NOPD Officer Firings over Chase Policy Appropriate or Severe?, THE ADVOCATE, July 18,
   2019, 4:21 PM, https://www.nola.com/news/courts/article_8a6060f6-a9a1-11e9-91ed-bb0c1c050bc0.html.
   35
      Comprehensive Reassessment of the Consent Decree Monitor, OFFICE OF CONSENT DECREE MONITOR, Jan. 24,
   2019, at 48-50 [hereinafter Comprehensive Reassessment].
   36
      Id. at 15, 48-50.

                                                        11
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 12 of 19
          119.    Section 1983 “provides for the recovery of damages when individuals are

   deprived of their constitutional rights by a person acting under color of state law.” O’Neal v.

   Cazes, 257 Fed.Appx. 710, 713 (Oct. 1, 2007), 2007 WL 2875998. Public officials are entitled to

   immunity from civil damages for their discretionary acts if their “conduct does not violate clearly

   established statutory or constitutional rights of which a reasonable person would have known.”

   Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). Liability for

   substantive due process violations “for high-speed police pursuits is deliberate indifference to, or

   reckless disregard for, a person’s right to life and personal security.” County of Sacramento v.

   Lewis, 523 U.S. 833 (1998).

          120.    At all times relevant to this Complaint, Defendants Mikkelsen, Broom,

   Harrington, Florian, Hery, and Stewart, acting in their capacities as officers of the New Orleans

   Police Department, were required to obey the laws of the United States, including relevant laws

   under the Fourth and Fourteenth Amendments of the United States Constitution.

          121.    The right to be free from punishment and deprivation of life and liberty without

   due process of law and the right to be free from illegal seizure and excessive force are clearly

   established and would have been known to Defendants as law enforcement officers.

          122.    The federal consent decree provision and New Orleans Police Department policy

   banning unauthorized vehicle pursuits was clearly established and known to Defendants.

          123.    Defendants’ actions and omissions were willful, wanton, reckless, malicious,

   oppressive, and/or done with a conscious or reckless disregard for the constitutional rights of the

   deceased to a degree that shocks the conscience.

          124.    The United States Supreme Court has found police chases to violate the Fourth

   and Fourteenth Amendments protections against illegal seizure, excessive force, and lack of due

   process, as is alleged here, when the factual circumstances dictate and when the suspect is

   “stopped by the very instrumentality set in motion or put in place in order to achieve that result.”

   Brower v. County of Inyo, 489 U.S. 593 (1989). This ruling stemmed from a series of Fourth

   Amendment rulings centering on liability from “intentional acquisition of physical control.” Id.

   at 596; see also Tennessee v. Garner, 471 U.S. 1 (1985) (holding that the fatal shooting of a

   fleeing suspect constituted a Fourth Amendment seizure).

          125.    The United States Supreme Court elaborated on that jurisprudence in County of

   Sacramento v. Lewis, in which they found a vehicle pursuit to be lawful, but only because the

   snap-decision that officer had to make undermined a finding that the officer intended to harm the

   suspect and that the officer had to balance the risks of the chase with the need to enforce the law.

                                                    12
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 13 of 19
   523 U.S. 833 (1998).

            126.    In the present case, Defendants had the luxury of not having to balance the risks

   and rewards of pursuing a stolen vehicle – NOPD’s policy expressly prohibited such a decision.

   And the policy did so precisely because vehicle pursuits are an instrumentality which is likely to

   result in significant injury or death, as this particular pursuit did.

            127.    Because the Officer-Defendants made a conscious decision to engage in a pursuit

   of B.W. despite knowing it was in violation of NOPD policy considering the suspected crime,

   knowing that it was likely to result in injury or death of B.W. and/or innocent bystanders, and

   that their actions actually caused in danger in a manner that shocks the conscience, their actions

   constitute an illegal seizure, excessive force, and denial of due process in violation of the

   deceased’s Fourth and Fourteenth Amendments of the United States Constitution, and by

   extension caused injuries to his next of kin.

                                            Two – Failure to Intervene

        All Plaintiffs against Defendants Mikkelsen, Broom, Harrington, Florian, Hery, and Stewart

            128.    Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.

            129.    Bystander liability under 42 U.S.C. § 1983 applies to officers when “the officer

   (1) knows that a fellow officer is violating an individual's constitutional rights; (2) has a

   reasonable opportunity to prevent the harm; and (3) chooses not to act.”37

            130.    During the events described herein, each Officer-Defendant was aware of – and

   engaged in – the pursuit of B.W., but did not intervene to prevent the violation of constitutional

   rights, even though he had the opportunity and duty to do so, for example by communicating

   with other Defendants via radio.

            131.    The actions of the Defendants were the direct and proximate cause of the injury to

   the deceased and his next of kin.

            132.    No Defendant intervened to stop the pursuit that led to B.W.’s death.

            133.    No Defendant attempted to intervene to stop the pursuit that led to B.W.’s death.

            134.    The misconduct described in this Count was objectively unreasonable and

   undertaken intentionally, with malice and knowing disregard for B.W.’s clearly established

   constitutional rights.

            135.    As a direct and proximate result of the Defendants’ failure to intervene, Plaintiffs


   37
     Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013) (internal citations omitted); see also Hale v. Townley, 45
   F.3d 914 (5th Cir. 1995).

                                                            13
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 14 of 19
   suffered damages, including bodily injury, pain, suffering, mental distress, anguish, humiliation,

   loss of liberty, and legal expense.

                           Three – Violation of the Louisiana Constitution

                                   All Plaintiffs against all Defendants

            136.   Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.

            137.   Defendants’ actions as described herein interfered with state constitutional rights,

   including the right to due process and the rights to be free from unlawful seizure and excessive

   force.

            Four – State Torts of Negligence and Negligent Infliction of Emotional Distress

                                   All Plaintiffs against all Defendants

            138.   Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.

            139.   In addition to constitutional protections, excessive force claims fall under the

   ambit of the general negligence provision of Louisiana Civil Code article 2315, and the standard

   duty/risk analysis applies to determine whether the police officer involved was negligent. Jenkins

   v. Fanguy, 946 So.2d 201, 292 (La.App. 4 Cir. 11/15/06). Under duty-risk analysis for

   determining liability, a plaintiff must prove (1) the conduct in question was the cause-in-fact of

   the resulting harm; (2) the defendant owed a duty of care to plaintiff; (3) the requisite duty was

   breached by the defendant; and (4) the risk of harm was within the scope of protection afforded

   by the duty breached. Stroik v. Ponseti, 699 So.2d 1072, 1078 (La. 1997).

            140.   Officer-Defendants’ actions were the cause-in-fact of B.W.’s death, and the risk

   of causing B.W.’s death was within the scope of duty that was breached by the officers’

   excessive force.

            141.   Police officers owe the public the duty of maintaining peace and order, preventing

   and detecting crime, and enforcing laws. Zeagler v. Town of Jena, 556 So.2d 978 (La.App. 3

   Cir.). The duty owed by a police officer in approaching and/or arresting a suspect is to act

   reasonably under the totality of the circumstances. Mathieu v. Imperial Toy Corp., 646 So.2d 318

   (La. 1994).

            142.   Officer-Defendants breached the duty owed to B.W. by violating their own policy

   by pursuing a vehicle for a property offense and, by their own admissions, the pursued vehicle




                                                    14
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 15 of 19
   did not pose a threat of serious bodily injury or death.38

            143.     Supervisor-Defendants and the City of New Orleans were vicariously liable for

   the negligence of the pursuing officers and independently negligent for failing to adequately train

   its officers and effectively supervise officers who engage in vehicle pursuits.

            144.     Supervisor-Defendants were negligent for the lack of supervision during the

   pursuit that resulted in B.W.’s death and the failure to terminate that same pursuit. Supervisor-

   Defendants also were also negligent by failing to take any action in response to the Officer-

   Defendants’ previous vehicle chases.

            145.     Defendants’ conduct was extreme and outrageous; knowing that the emotional

   distress suffered by Plaintiffs was severe; and Defendants desired or acted with recklessness to

   inflict severe emotional distress or knew that severe emotional distress would be certain or

   substantially certain to result from their conduct.

            146.     Defendants’ decision to initiate and continue a high-speed vehicle chase against

   NOPD policy and the federal Consent Decree was substantially certain to result in serious bodily

   injury or loss of life.

            147.     Defendants’ actions were the cause-in-fact of Plaintiffs’ injuries.

                              Five – Monell and Failure to Train and Discipline

                   All Plaintiffs against all Supervisor-Defendants and City of New Orleans

            148.     Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.

            149.     Liability under § 1983 for failure to train or supervise is shown when: “(1) the

   supervisor either failed to supervise or train the subordinate official; (2) a causal link exists

   between the failure to train or supervise and the violation of the plaintiff’s rights; and (3) the

   failure to train or supervise amounts to deliberate indifference.”39

            150.     The misconduct described above was caused by the policies, practices, and

   customs of Defendants, because their employees and agents regularly engage in unauthorized

   vehicle pursuits, despite the policy banning them. The Officer-Defendants had, according to

   Defendant Ferguson himself, themselves engaged in multiple unauthorized vehicle pursuits in

   the weeks leading up to March 20, 2019, and were, upon information and belief, not punished for




   38
      La. R.S. 32:24(D) “shall not relieve the driver of an authorized vehicle from the duty to drive with due regard for
   the safety of all persons, nor shall such provisions protect the driver from the consequences of his reckless disregard
   for the safety of others.”
   39
      Smith v. Brenoettsy, 158 F.3d 908, 911-12 (5th Cir. 1998).

                                                             15
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 16 of 19
   those acts.40 During one sample size reported in the Times-Picayune, NOPD officers engaged in

   22 vehicle pursuits from January 1, 2017, through September 15, 2017, despite the policy having

   been in place since 2015.41

             151.   Without enforcement of the policy, the practice of unauthorized vehicle pursuits

   continued, constituting the de facto policy of Defendants as the policymakers with authority

   acted with deliberate indifference to the problem, effectively ratifying unauthorized vehicle

   chases.

             152.   Furthermore, the practice of engaging in unauthorized vehicle chases was allowed

   to flourish despite the written policy because Defendants declined to implement sufficient

   training or any legitimate mechanism for oversight or punishment of officers and agents. Even if

   there was some response to pursuit policy violations, it clearly was insufficient considering the

   repetitive misconduct particularly by the same officers.

             153.   NOPD Policy Chapter 41.3.8 § 35 requires that:

                        Supervisors shall review all In-Car Camera recordings of officers
                        listed on any report involving injuries to detainees/prisoners or
                        officers; uses of force; vehicle pursuits; or misconduct complaints,
                        as well as any recordings related to an event the officer believes may
                        result in a misconduct complaint. The supervisor shall conduct any
                        further investigation that he/she deems appropriate.

             154.   The Officer-Defendants’ supervisors did not review the In-Car Camera recordings

   of the pursuits prior to the one resulting in B.W.’s death.

             155.   The Officer-Defendants’ supervisors did not investigate the pursuits prior to the

   one resulting in B.W.’s death.

             156.   Sergeant Nguyen was instructed at least twice by NOPD supervisors to provide

   close and effective supervision over his officers when he took over the task force. Yet, Sergeant

   Barnes still concluded that Sergeant Nguyen did not exercise supervision appropriate to the

   position that he held, notwithstanding the numerous videos that were discovered that showed the

   officers’ violations of pursuit policy, body-worn camera policy, and in-car camera policy.

             157.   Supervisor-Defendants and the City of New Orleans were both aware of the issues

   of poor supervision and officer evaluations, which allowed multiple unauthorized vehicle

   pursuits to occur, and failed to take appropriate action to stop the misconduct. This is particularly

   true considering the latest Consent Decree Monitor report that was issued only two months prior




   40
      NOPD fires 4 officers, suspends 2 after fatal beauty salon pursuit crash, WWLTV, July 17, 2019, at 6:30,
   https://www.youtube.com/watch?v=080Do9HjNEg&feature=emb_title.
   41
      Emily Lane, When should troopers chase suspects? 20 of 47 local State Police chases ended in crashes, TIMES-
   PICAYUNE, Oct. 31, 2017.

                                                          16
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 17 of 19
   to B.W.’s death.

           158.     The failure to properly train and discipline officers was directly linked to B.W.’s

   death. Had there been more adequate supervision, proper training, and discipline of misconduct,

   unauthorized pursuits would have been discovered and B.W.’s death would have been prevented.

           159.     The failure to train and discipline by Supervisor-Defendants as well as City of

   New Orleans, after being put on notice of the extent of the issues by the Consent Decree Monitor

   report published two months before, can only demonstrate a deliberate indifference to B.W.’s

   and the Plaintiff’s constitutional rights.

                                         Six – Vicarious Liability

                  All Plaintiffs against all Supervisor-Defendants and City of New Orleans

           160.     Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.

           161.     All Supervisor-Defendants and the City of New Orleans are liable to Plaintiffs for

   the constitutional violations as well as the negligent and intentional acts and omissions of those

   under their direction and control pursuant to Louisiana Civil Code article 2320 and the doctrine

   of respondeat superior.

                                            Seven – Indemnity

                               All Plaintiffs against the City of New Orleans

           162.     Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.

           163.     Louisiana law provides that public entities are directed to pay any tort judgment

   for compensatory damages for which employees are liable for actions taken in the discharge of

   their duties that are within the scope of their employment activities.

           164.     The City of New Orleans operates the New Orleans Police Department, a law

   enforcement agency which employed and controlled the Officer-Defendants in this case, and was

   responsible for the hiring, training, and discipline of the officers.

           165.     While committing the misconduct alleged herein, some Defendants were

   employees, members, and agents of the City of New Orleans within the scope of their

   employment.

           166.     The City of New Orleans is therefore obligated by Louisiana statute to pay any

   judgment entered against their employees, Officer-Defendants and Supervisor-Defendants.




                                                     17
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 18 of 19
                                 Eight – State Law Direct Action Claim
                             All Plaintiffs against ABC Insurance Companies

          167.    Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.

          168.    Defendant ABC Insurance Companies, upon information and belief, have issued

   and/or currently have in effect one or more policies of insurance covering one or more of the

   Defendants named herein. For valuable consideration received, these policies obligated

   Defendant Insurance Companies, jointly and/or severally, to pay on behalf of their insured

   Defendant(s) any sums the insured Defendant(s) may become obligated to pay to Plaintiffs or to

   indemnify their insured Defendant(s) for any sums the insured Defendant(s) may become

   obligated to pay to Plaintiffs.

          169.    By reason of their illegal and unconstitutional acts, Defendants are liable to

   Plaintiffs for all damages and injuries Plaintiffs have suffered as a result. Upon information and

   belief, Defendant Insurance Companies are contractually obligated to pay these sums on behalf

   of the insured Defendant(s).

          170.    Upon information and belief, Defendant Insurance Companies are liable to

   Plaintiffs for any and all damages incurred by reason of the insured Defendant(s)’ acts, up to

   their policy limits, notwithstanding the fact that the insured Defendant(s) may themselves be able

   to assert claims of privilege or immunity from liability.

          171.    Under Louisiana Revised Statute § 22:655(B), Plaintiffs bring a direct action

   against Defendant Insurance Companies to recover any and all sums they are obligated to pay

   Plaintiffs on behalf of their insureds or to indemnify their insureds.

                             Nine – Wrongful Death and Survival Action

                                     All Plaintiffs against All Defendants

          172.    Plaintiffs incorporate and reassert the allegations in each preceding and following

   paragraphs of this Complaint.

          173.    The deceased, B.W., was never married and did not father any children.

          174.    Plaintiffs, Latoya Carney and Byron Wilson, Sr., are the surviving father and

   mother of the deceased, B.W., and therefore are the proper plaintiffs under La. Civ. Code arts.

   2315.1 (survival actions) and 2315.2 (wrongful death actions).

          175.    For the reasons stated above, Defendants wrongfully caused the death of

   Plaintiffs’ son, B.W.

          176.    As a direct and proximate result of Defendants’ actions, B.W. suffered injuries,


                                                      18
Case 2:20-cv-00901-SM-DMD Document 1 Filed 03/16/20 Page 19 of 19
   including death.

          177.    Plaintiffs suffered both economic and non-economic damages for the wrongful

   death and the last surviving moments of B.W., including but not limited to funeral expenses, pain

   and suffering, and loss of consortium.

                                       VI.    RELIEF REQUESTED

          178.    Wherefore Plaintiffs request judgment be entered against Defendants and that the

   Court grant the following:

              a. Declaratory relief;

              b. Judgment against Defendants for Plaintiffs’ asserted causes of action;

              c. Award of compensatory damages;

              d. Award of special damages;

              e. Award costs and attorney’s fees pursuant to 42 U.S.C. § 1988;

              f. Order such other and further relief, at law or in equity, to which Plaintiffs may be

                  justly entitled.

          179.    Plaintiffs state any and all other causes of action that may become known through

   a trial of this matter on its merits against any and all other parties which are herein named or

   which may be added later, and request any and all other damages or remedies which this Court

   may seem equitable.

          180.    Plaintiffs reserve the right to notice of defect to this pleading and reserve the right

   to amend or supplement this Petition after discovery of any additional fact, law, or claim, the

   amendment of which to be performed by the filing of any subsequent pleading.

                                     Respectfully submitted,

                          Latoya Carney and Byron Wilson, Sr., by and through their counsel,

                                                   /s/ William Most
                                                   WILLIAM MOST, La. Bar. No. 36914
                                                   David Lanser, La. Bar No. 37764
                                                   201 St. Charles Ave., Ste. 114, #101
                                                   New Orleans, LA 70170
                                                   (504) 509-5053
                                                   williammost@gmail.com

                                                   /s/ Allyson Billeaud
                                                   ALLYSON BILLEAUD, La. Bar. No. 37427
                                                   P.O. Box 24233
                                                   New Orleans, LA 70184
                                                   (504) 315-5494
                                                   allybilleaud@gmail.com




                                                      19
